EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:4/1/09 through 4/30/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28U.S.C.Section1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Stephanie Buffington Date:May 29, 2009 Signature of Authorized Individual Stephanie Buffington Director of Financial Reporting, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET April 30, Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC ASSETS REAL ESTATE INVENTORY $ 502,357 $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 12,124,177 RESTRICTED CASH 255,190 GOODWILL 1,222,893 1,469,450 ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 1,977,797 9,107 DUE FROM AFFILIATE 472,178,065 PREPAID EXPENSES 2,324,587 DEPOSITS AND OTHER ASSETS 5,307,637 25,961 INVESTMENTS IN SUBSIDIARIES (198,150,602 ) (62,820,033 ) (58,433,971 ) (31,071,449 ) DEFERRED TAX ASSET 1,275,812 DEFERRED FINANCING EXPENSES 3,716,939 TOTAL ASSETS $ 302,734,853 $ 1,504,519 $ (62,820,033 ) $ (58,433,971 ) $ (31,071,449 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 170,339,412 $ - $ - $ - $ - ACCRUED INTEREST 6,313,249 ACCRUED PROPERTY TAXES - ACCOUNTS PAYABLE TRADE 2,067,702 DUE TO AFFILIATE 369,055,699 ACCOUNTS PAYABLE AND OTHER LIABILITIES 22,373,100 117,474 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 570,149,161 117,474 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (267,414,309 ) 1,387,045 (62,820,033 ) (58,433,971 ) (31,071,449 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 302,734,853 $ 1,504,519 $ (62,820,033 ) $ (58,433,971 ) $ (31,071,449 ) (206,821,068 ) RE of consolidated subs 8,670,466 Investment in Keane Stud (198,150,602 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET April 30, (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (1,008,761 ) 14,770 (1,602 ) (158,634 ) (4,060,809 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (1,008,761 ) $ 14,770 $ (1,602 ) $ (158,634 ) $ (4,060,809 ) LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ - $ - $ - ACCRUED INTEREST ACCRUED PROPERTY TAXES ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (1,008,761 ) 14,770 (1,602 ) (158,634 ) (4,060,809 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (1,008,761 ) $ 14,770 $ (1,602 ) $ (158,634 ) $ (4,060,809 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET April 30, (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ 18,460,800 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,450,086 - LESS:ACCUMULATED DEPRECIATION - - (2,149,524 ) - NET RENTAL REAL ESTATE - - - 29,309,686 - CASH AND CASH EQUIVALENTS 300 - 380,828 - RESTRICTED CASH - - 47,668 - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - - 13,296 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 1,553,214 - - - PREPAID EXPENSES - - 28,991 - DEPOSITS AND OTHER ASSETS - - 24,475 - INVESTMENTS IN SUBSIDIARIES 11,575 - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - - - 26,182 TOTAL ASSETS $ 11,575 $ 1,553,514 $ 18,460,800 $ 29,804,945 $ 3,235,533 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED INTEREST - 418,288 1,048,266 198,550 ACCRUED PROPERTY TAXES 1,869 155,797 106,388 - ACCOUNTS PAYABLE TRADE 4,610 45,674 226,707 - DUE TO AFFILIATE - 37,771,825 3,757,700 9,436,792 ACCOUNTS PAYABLE AND OTHER LIABILITIES 70,000 2,944,852 1,146,009 230,758 TENANT SECURITY DEPOSITS - - 88,539 - TOTAL LIABILITIES - 76,480 49,026,835 47,832,105 13,466,099 MINORITY INTEREST - SHAREHOLDERS'DEFICIT 11,575 1,477,034 (30,566,036 ) (18,027,161 ) (10,230,565 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 11,575 $ 1,553,514 $ 18,460,800 $ 29,804,945 $ 3,235,533 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET April 30, (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ 65,496 $ 3,898,501 $ 10,809,541 $ 7,770,202 $ 254,386 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 1,008 RESTRICTED CASH 507,411 20,366 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 692,417 - - 8,444,532 PREPAID EXPENSES - 100,000 - - - DEPOSITS AND OTHER ASSETS - 402,467 36 4,943 35 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 23,058 12,000 - - TOTAL ASSETS $ 572,907 $ 5,136,884 $ 10,821,577 $ 7,775,220 $ 8,699,960 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ 2,861,491 $ 3,900,000 $ 8,970,000 $ - ACCRUED INTEREST - 137,950 213,798 770,678 - ACCRUED PROPERTY TAXES - 244,303 24,249 307,408 187,533 ACCOUNTS PAYABLE TRADE 99,623 17,683 5,178 4,875 7,942 DUE TO AFFILIATE 41,779,600 - 6,324,509 12,688,149 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 854,012 717,990 353,844 - 182,798 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 42,733,236 3,979,417 10,821,577 22,741,110 378,273 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (42,160,329 ) 1,157,467 - (14,965,890 ) 8,321,687 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 572,907 $ 5,136,884 $ 10,821,577 $ 7,775,220 $ 8,699,960 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET April 30, (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 77,741,712 $ - $ - $ - LAND 815,237 - 2,535,600 3,464,400 - BUILDING IMPROVEMENTS 3,814,019 - 27,592,053 1,812,369 - LESS:ACCUMULATED DEPRECIATION (1,299,683 ) - (485,730 ) (1,061 ) - NET RENTAL REAL ESTATE 3,329,573 - 29,641,923 5,275,709 - CASH AND CASH EQUIVALENTS 38,878 523,645 280,151 25,150 - RESTRICTED CASH - 236,198 163,585 - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT 48,206 13,385 3,911 - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 27,177,671 PREPAID EXPENSES 61,558 23,008 36,932 - - DEPOSITS AND OTHER ASSETS 15,589 9,248 29,154 243 - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 291,018 15,326 - - TOTAL ASSETS $ 3,493,804 $ 78,838,213 $ 30,170,981 $ 5,301,102 $ 27,177,671 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 3,539,677 $ 66,793,680 $ 22,899,761 $ 5,589,164 $ - ACCRUED INTEREST 298,390 630,429 1,784,636 445,798 - ACCRUED PROPERTY TAXES 100,695 - 192,974 16,148 - ACCOUNTS PAYABLE TRADE 61,219 628,096 138,902 127,127 - DUE TO AFFILIATE 2,592,266 8,158,641 7,913,069 4,953,114 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 419,366 3,490,309 1,516,269 508,870 - TENANT SECURITY DEPOSITS 27,335 145,819 87,804 3,938 - TOTAL LIABILITIES 7,038,947 79,846,974 34,533,413 11,644,159 - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (3,545,144 ) (1,008,761 ) (4,362,433 ) (6,343,057 ) 27,177,671 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 3,493,804 $ 78,838,213 $ 30,170,981 $ 5,301,102 $ 27,177,671 - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET April 30, (Continued) Unaudited – For Internal Use Only Non Filing Entities Combined Eliminations Total ASSETS REAL ESTATE INVENTORY $ 109,019,244 $ 7,755,544 $ 239,487,134 LAND 71,198,168 88,022,530 BUILDING IMPROVEMENTS 440,027,369 494,695,895 LESS:ACCUMULATED DEPRECIATION (118,404,867 ) (122,340,864 ) NET RENTAL REAL ESTATE 392,820,670 - 460,377,560 CASH AND CASH EQUIVALENTS 341,666 118,782 13,834,735 RESTRICTED CASH 14,006,878 15,237,294 GOODWILL - 2,692,343 ACCOUNTS RECEIVABLE BASE RENT 256,734 (4,052 ) 331,479 MISCELLANEOUS ACCOUNTS RECEIVABLE 89,169 28,018 2,104,092 DUE FROM AFFILIATE 118,384,864 (628,430,763 ) - PREPAID EXPENSES 1,386,780 (34,638 ) 3,927,218 DEPOSITS AND OTHER ASSETS 934,912 (25,961 ) 6,728,739 INVESTMENTS IN SUBSIDIARIES - 364,349,983 8,670,466 DEFERRED TAX ASSET - 1,275,812 DEFERRED FINANCING EXPENSES 4,998,922 9,083,445 TOTAL ASSETS $ 642,239,839 $ (256,243,086 ) $ 763,750,318 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 599,437,447 $ - $ 937,079,526 ACCRUED INTEREST 9,121,454 21,381,485 ACCRUED PROPERTY TAXES 2,395,285 302,911 4,035,559 ACCOUNTS PAYABLE TRADE 1,159,654 8 4,595,002 DUE TO AFFILIATE 65,789,910 (570,221,274 ) - ACCOUNTS PAYABLE AND OTHER LIABILITIES 13,317,887 (426,517 ) 47,817,019 TENANT SECURITY DEPOSITS 2,366,501 6,123 2,726,059 TOTAL LIABILITIES 693,588,137 (570,338,748 ) 1,017,634,650 MINORITY INTEREST - 13,529,973 13,529,973 SHAREHOLDERS'DEFICIT (51,348,298 ) 300,565,689 (267,414,305 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 642,239,839 $ (256,243,086 ) $ 763,750,318 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT Year to Date EndingApril 30, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other 100,437 328,176 Total revenue 100,437 328,176 - - - Expenses: Cost of sales - - Property operations - - Depreciation - - Provision for losses 1,400,000 - General and administrative 7,082,656 448,113 Total expenses 8,482,656 448,113 - - - Other income and (expenses): Equity in loss of subsidiaries (12,770,756 ) - Minority interest income of partnerships and joint ventures - - Interest income 121,059 - Interest expense (2,657,407 ) - Gain (loss) on extinguishment of debt - - Gain on debt forgiveness - - Gain (loss) on sale of real estate - - Litigation, settlements, and other claims 3,250,000 - Total other income and (expenses) (12,057,104 ) - Income tax expense (14,225 ) - Discontinued operations - Net income (loss) $ (20,453,548 ) $ (119,937 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT Year to Date EndingApril 30, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other Total revenue - Expenses: Cost of sales Property operations Depreciation Provision for losses General and administrative Total expenses - Other income and (expenses): Equity in loss of subsidiaries Minority interest income of partnerships and joint ventures Interest income Interest expense Gain (loss) on extinguishment of debt Gain on debt forgiveness Gain (loss) on sale of real estate Litigation, settlements, and other claims Total other income and (expenses) - Income tax expense - Discontinued operations - Net income (loss) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT Year to Date EndingApril 30, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon, LLP Bermuda Island Tarragon LLC The Park Development East, LLC Revenue: Sales $ - $ 89,900 $ - $ - $ - Rental and other - - 1,156,899 - Total revenue - 89,900 - 1,156,899 - Expenses: Cost of sales 84,166 - - - Property operations 26,793 39,505 618,692 84,688 Depreciation - - 191,112 - Provision for losses - General and administrative 741 - - 691,611 Total expenses - 111,700 39,505 809,804 776,299 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense - (219,583 ) (586,936 ) (168,624 ) Gain (loss) on extinguishment of debt - Gain on debt forgiveness - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) - - (219,583 ) (586,936 ) (168,624 ) Income tax expense - Discontinued operations - Net income (loss) $ - $ (21,800 ) $ (259,088 ) $ (239,841 ) $ (944,922 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT Year to Date EndingApril 30, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC Orlando Central Park Tarragon, L.L.C. Revenue: Sales $ 18,560,400 $ 169,340 $ - $ - $ 231,377 $ - Rental and other - - - 5,709 - 110,180 Total revenue 18,560,400 169,340 - 5,709 231,377 110,180 Expenses: Cost of sales 18,149,150 3,947,410 - - 416,563 - Property operations 114,579 114,788 - 77,575 (134,586 ) 235,121 Depreciation - 57,898 Provision for losses - General and administrative 68,010 57,183 - 3,656 2,523 - Total expenses 18,331,739 4,119,381 - 81,230 284,500 293,019 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense 43,634 (134,304 ) - (746,036 ) - (176,926 ) Gain (loss) on extinguishment of debt - Gain on debt forgiveness 613,681 - Gain (loss) on sale of real estate - 45,713 Litigation, settlements, and other claims - Total other income and (expenses) 657,315 (134,304 ) - (746,036 ) - (131,214 ) Income tax expense - Discontinued operations - Net income (loss) $ 885,976 $ (4,084,345 ) $ - $ (821,557 ) $ (53,123 ) $ (314,052 ) - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT Year to Date EndingApril 30, 2009 (Continued) Unaudited - For Internal Use Only 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Non-Filing Entities Combined Revenue: Sales $ - $ - $ - $ 1,448,980 Rental and other - 955,865 58,380 24,925,514 Total revenue - 955,865 58,380 26,374,494 Expenses: Cost of sales - - - 1,569,549 Property operations 224,476 387,973 33,288 13,632,732 Depreciation - 247,786 807 4,448,401 Provision for losses - General and administrative 19,505 - 73,709 803,657 Total expenses 243,981 635,759 107,804 20,454,340 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - - - 207,102 Interest income - - - 117 Interest expense (758,540 ) (615,053 ) (149,561 ) (12,767,984 ) Gain (loss) on extinguishment of debt - - - (123,888 ) Gain on debt forgiveness - Gain (loss) on sale of real estate - - - 1,462,886 Litigation, settlements, and other claims - Total other income and (expenses) (758,540 ) (615,053 ) (149,561 ) (11,221,767 ) Income tax expense - Discontinued operations - Net income (loss) $ (1,002,521 ) $ (294,946 ) $ (198,985 ) $ (5,301,613 ) - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT Year to Date EndingApril 30, 2009 (Continued) Unaudited - For Internal Use Only Eliminations Disc Ops Reclass Total Revenue: Sales $ - $ - $ 20,499,997 Rental and other (310,437 ) (22,178 ) 27,308,546 Total revenue (310,437 ) (22,178 ) 47,808,542 Expenses: Cost of sales - - 24,166,839 Property operations - (123,406 ) 15,332,218 Depreciation - - 4,946,004 Provision for losses - - 1,400,000 General and administrative 381,286 - 9,632,648 Total expenses 381,286 (123,406 ) 55,477,709 Other income and (expenses): Equity in loss of subsidiaries 12,770,756 - 0 Minority interest income of partnerships and joint ventures - - 207,102 Interest income - - 121,177 Interest expense 12,353 (18,924,967 ) Gain (loss) on extinguishment of debt - 123,888 (0 ) Gain on debt forgiveness - - 613,681 Gain (loss) on sale of real estate - (1,462,886 ) 45,713 Litigation, settlements, and other claims - - 3,250,000 Total other income and (expenses) 12,770,756 (1,326,645 ) (14,687,295 ) Income tax expense - - (14,225 ) Discontinued operations - 1,225,417 1,225,417 Net income (loss) $ 12,079,034 $ 1 $ (21,145,269 ) - 13 - TARRAGON CORPORATION CASH FLOW
